                             Case 18-11780-BLS                            Doc 947              Filed 01/02/19              Page 1 of 13



                                                              UNITED STATES BANKRUPTCY COURT
                                                                   DISTRICT OF DELAWARE


In re: Brookstone Holdings Corp, et. al                                                  Case No. 18- 11780
                                                                                          Reporting Period: November 2018


                                                                  MONTHLY OPERATING REPORT
                               File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document   Explanation Affidavit/Supplement
REQUIRED DOCUMENTS                                                                        Form No.                   Attached    Attached         Attached
Schedule of Disbursements                                                               MOR-1                           Y
   Statement of Cash Flows                                                              MOR-1a                          Y
   Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-1b                          Y
  Schedule of professional fees paid                                                    MOR-1c                          Y
   Copies of bank statements
Statement of Operations                                                                 MOR-2                          Y
Balance Sheet                                                                           MOR-3                          Y
Status of Postpetition Taxes                                                            MOR-4                          Y
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                    MOR-4                          Y
  Listing of aged accounts payable                                                      MOR-4 (cont'd)                 Y
Accounts Receivable Reconciliation and Aging                                            MOR-5                          Y
Debtor Questionnaire                                                                    MOR-5                          Y


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                 ______________________________
Signature of Debtor                                                                     Date


_______________________________________                                                 ______________________________
Signature of Joint Debtor                                                               Date


  /s/ Greg Tribou
_______________________________________
                                                                                            1/2/2019
                                                                                        ______________________________
Signature of Authorized Individual*                                                     Date


    Greg Tribou
_______________________________________                                                     VP/ CFO
                                                                                        ______________________________
Printed Name of Authorized Individual                                                   Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                              MOR
                                                                                                                                                            (04/07)
                         Case 18-11780-BLS                Doc 947         Filed 01/02/19             Page 2 of 13


BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 1 - Total Disbursements by Filed Legal Entity (unaudited, in thousands) (1)

For the Period of October 27, 2018 to November 24, 2018
Legal Entity                                   Case Number             Adj. Disbursements
Brookstone Holdings Corp., et al. (2)          18-11780                                        -
Brookstone, Inc. (2)                           18-11781                                        -
Brookstone Company, Inc.                       18-11782                                    12,417
Brookstone Retail Puerto Rico, Inc.            18-11783                                        -
Brookstone International Holdings, Inc. (2)    18-11784                                        -
Brookstone Purchasing, Inc.                    18-11786                                       329
Brookstone Stores, Inc.                        18-11787                                        83
Big Blue Audio LLC (2)                         18-11789                                        -
Brookstone Holdings, Inc. (2)                  18-11790                                        -
Brookstone Properties, Inc. (2)                18-11791                                        -

Notes:
1) Disbursement amounts include all payments clearing the bank during the period. Intercompany
transfers are not included.
2) Debtor entity does not have disbursements to report during the period.
3) As the Debtors are no longer operating stores (other than as part of the post-sale transition),
disbursements for Debtors were allocated based on the entity that incurred the expense for rent,
payroll, sales tax, merchandise, and other payments. This method was utilized in order to allocate
payments made by Brookstone Company, Inc., on behalf of other Debtors. The consolidated entity
utilizes a centralized treasury function in which disbursements are paid from a Brookstone
Company, Inc. owned bank account.
                               Case 18-11780-BLS                  Doc 947         Filed 01/02/19            Page 3 of 13
                                                        BROOKSTONE HOLDINGS CORP., et al.
                                             MOR 1a - CONSOLIDATING STATEMENTS OF CASH FLOWS
                                                                  (In thousands)
                                                      for the month ended November 24, 2018



                                                                                  Debtors                  Non-Debtors                Consolidated
CASH FLOWS FROM OPERATING ACTIVITIES
Consolidated net loss                                                 $                   142,746                        (261)                   142,485
Adjustments to reconcile net loss to net cash
      provided by (used in ) operating activities:
    Depreciation and amortization                                                              442                             58                    500
    Gain on sale of intangible assets                                                      (21,630)                        -                     (21,630)
    Gain on forgiveness of debt                                                           (127,878)                        -                    (127,878)
    Loss on sale of real estate                                                              3,400                         -                       3,400
    Changes in operating assets and liabilities
      Accounts receivable                                                                      (828)                      -                         (828)
      Merchandise inventories                                                                (3,565)                      -                       (3,565)
      Prepaid expenses and other assets                                                        (153)                      280                        127
      Accounts payable                                                                       (3,112)                      -                       (3,112)
      Other current liabilities                                                              (3,058)                      -                       (3,058)
      Other long-term liabilities                                                                24                       -                           24
          Net cash provided by (used in) operating activities                               (13,612)                        77                   (13,535)

CASH FLOWS FROM INVESTING ACTIVITIES
   Expenditures for property and equipment                                                      -                          -                         -
        Net cash used in investing activities                                                   -                          -                         -

CASH FLOWS FROM FINANCING ACTIVITIES
   Net payments made on long-term debt                                                      (19,010)                       -                     (19,010)
         Net cash (used in) provided by financing activities                                (19,010)                       -                     (19,010)
         Net decrease in cash and cash equivalents                                          (32,622)                           77                (32,545)
Cash and cash equivalents at beginning of period                                             54,035                            13                 54,048
Cash and cash equivalents at end of period                            $                      21,413                            90                 21,503

Notes:
1) The company reports on a consolidated basis, and does not regularly maintain financial statements on an entity-by-entity level. A more detailed
breakdown on an entity-by-entity basis is available upon request.
                                        Case 18-11780-BLS                      Doc 947             Filed 01/02/19                     Page 4 of 13

BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 1b - Bank Reconciliations

                                                                                                  Account Number
           Debtor Entity                          Bank Name   Acct Unit        Account Type                             Bank Balance (USD)     Ledger Balance (USD)    Reconciled 11/24
                                                                                                 (Last 4 digits only)
Brookstone Company, Inc.              Wells Fargo             00800       Operating                      1708                  1,302,886.41             1,302,886.41         No
Brookstone Company, Inc.              Wells Fargo             00800       Disbursement                   8934                    260,447.01               260,447.01         No
Brookstone Company, Inc.              Wells Fargo             00800       Concentration                  1690                           -                        -           No
Brookstone Company, Inc.              Wells Fargo             00800       Payroll                        1716                           -                        -           No
Brookstone Company, Inc.              Wells Fargo             00816       Store Master Account           1886                           -                        -           No
Brookstone Company, Inc.              Wells Fargo             00807       Texas Tax Escrow               9180                     50,000.00                50,000.00         No
Brookstone Company, Inc.              Wells Fargo             00807       TSA Escrow                     3437                  1,000,000.00             1,000,000.00         No
Brookstone Company, Inc.              Wells Fargo             00807       Admin Claims                   0392                  1,000,000.00             1,000,000.00         No
Brookstone Company, Inc.              Wells Fargo             00807       Excess Sale Proceeds           2614                  5,911,060.36             5,911,060.36         No
Brookstone Company, Inc.              Wells Fargo             00807       TM Collateral                  2622                    102,450.54               102,450.54         No
Brookstone Company, Inc.              Wells Fargo             00807       Pro Fee Carveout               7258                  3,389,707.62             3,389,707.62         No
Brookstone Company, Inc.              Wells Fargo             00807       Stub Rent Carveout             7266                    327,018.01               327,018.01         No
Brookstone Company, Inc.              Wells Fargo             00807       Utility Deposits               5306                     80,044.98                80,044.98         No
Brookstone Company, Inc.              Wells Fargo             00807       Wind Down                      2598                  5,439,168.98             5,439,168.98         No
Brookstone Company, Inc.              Wells Fargo             00807       503(b)(9) Claims               2606                  2,500,000.00             2,500,000.00         No
Brookstone Company, Inc.              Bank of America         00817       Store Master Account           4914                           -                        -           No
Brookstone Company, Inc.              Citibank                00800       Cigna                          9852                    140,733.85               140,733.85         No
Brookstone Company, Inc.              Wells Fargo             00010       Deposit Only Account           0560                           -                        -           No
Brookstone Company, Inc.              Bank of America         00011       Deposit Only Account           4707                           -                        -           No
Brookstone Company, Inc.              Wells Fargo             00016       Deposit Only Account           3986                           -                        -           No
Brookstone Company, Inc.              Bank of America         00021       Deposit Only Account           9230                           -                        -           No
Brookstone Company, Inc.              Comerica Bank           00024       Deposit Only Account           8812                      2,736.96                      -           No
Brookstone Company, Inc.              Bank of America         00025       Deposit Only Account           3436                           -                        -           No
Brookstone Company, Inc.              Wells Fargo             00026       Deposit Only Account           0214                           -                        -           No
Brookstone Company, Inc.              Valley National Bank    00027       Deposit Only Account           2656                      2,083.61                      -           No
Brookstone Company, Inc.              Bank of America         00028       Deposit Only Account           7106                           -                        -           No
Brookstone Company, Inc.              Sun Trust               00030       Deposit Only Account           8396                      1,440.99                      -           No
Brookstone Company, Inc.              Wells Fargo             00036       Deposit Only Account           8700                           -                        -           No
Brookstone Company, Inc.              Bank of America         00040       Deposit Only Account           8432                           -                        -           No
Brookstone Company, Inc.              Bank of America         00055       Deposit Only Account           2711                           -                        -           No
Brookstone Company, Inc.              Wells Fargo             00058       Deposit Only Account           3402                           -                        -           No
Brookstone Company, Inc.              Wells Fargo             00060       Deposit Only Account           2120                           -                        -           No
Brookstone Company, Inc.              IBC Bank                00065       Deposit Only Account           0024                      2,357.28                      -           No
Brookstone Company, Inc.              Citizens Bank           00067       Deposit Only Account           5874                      2,347.25                      -           No
Brookstone Company, Inc.              Bank of America         00068       Deposit Only Account           9243                           -                        -           No
Brookstone Company, Inc.              Bank of America         00069       Deposit Only Account           4888                           -                        -           No
Brookstone Company, Inc.              First Bank              00070       Deposit Only Account           0108                      2,388.09                      -           No
Brookstone Company, Inc.              Wells Fargo             00072       Deposit Only Account           3801                           -                        -           No
Brookstone Company, Inc.              Bank of America         00074       Deposit Only Account           8496                           -                        -           No
Brookstone Company, Inc.              Wells Fargo             00080       Deposit Only Account           2099                           -                        -           No
Brookstone Company, Inc.              Bank of America         00086       Deposit Only Account           3591                           -                        -           No
Brookstone Company, Inc.              TD Bank                 00087       Deposit Only Account           8670                      2,335.74                      -           No
Brookstone Company, Inc.              Wells Fargo             00094       Deposit Only Account           8551                           -                        -           No
Brookstone Company, Inc.              Wells Fargo             00097       Deposit Only Account           6251                           -                        -           No
Brookstone Company, Inc.              TD Bank                 00098       Deposit Only Account           2433                      1,924.56                      -           No
Brookstone Company, Inc.              PNC Bank                00099       Deposit Only Account           8555                      1,979.22                      -           No
Brookstone Company, Inc.              Key Bank                00100       Deposit Only Account           0290                      1,123.35                      -           No
Brookstone Company, Inc.              ANB Bank                00105       Deposit Only Account           4379                      6,770.23                      -           No
Brookstone Company, Inc.              Bank of America         00107       Deposit Only Account           7937                           -                        -           No
Brookstone Company, Inc.              Bank of America         00108       Deposit Only Account           1552                           -                        -           No
Brookstone Company, Inc.              Wells Fargo             00110       Deposit Only Account           0222                         26.00                      -           No
Brookstone Company, Inc.              Bank of America         00111       Deposit Only Account           9285                           -                        -           No
Brookstone Company, Inc.              Bank of America         00113       Deposit Only Account           9298                           -                        -           No
Brookstone Company, Inc.              Citizens Bank           00114       Deposit Only Account           7889                      1,128.08                      -           No
Brookstone Company, Inc.              Wells Fargo             00116       Deposit Only Account           0230                           -                        -           No
Brookstone Company, Inc.              M&T Bank                00119       Deposit Only Account           9197                      1,539.36                      -           No
Brookstone Company, Inc.              SalemFive               00121       Deposit Only Account           2893                      2,680.55                      -           No
Brookstone Company, Inc.              Bank of America         00123       Deposit Only Account           4846                           -                        -           No
Brookstone Company, Inc.              Fifth Third Bank        00127       Deposit Only Account           3632                         21.65                      -           No
Brookstone Company, Inc.              Bank of America         00136       Deposit Only Account           2943                           -                        -           No
Brookstone Company, Inc.              Bank of America         00140       Deposit Only Account           4833                           -                        -           No
Brookstone Company, Inc.              PNC Bank                00143       Deposit Only Account           1093                      2,312.37                      -           No
Brookstone Company, Inc.              Chase                   00144       Deposit Only Account           9400                      2,270.18                      -           No
Brookstone Company, Inc.              Bank of America         00148       Deposit Only Account           9311                           -                        -           No
Brookstone Company, Inc.              Bank of America         00149       Deposit Only Account           1473                           -                        -           No
Brookstone Company, Inc.              First Tennessee         00160       Deposit Only Account           1236                      1,918.04                      -           No
Brookstone Company, Inc.              Bank of America         00162       Deposit Only Account           9124                           -                        -           No
Brookstone Company, Inc.              Wells Fargo             00163       Deposit Only Account           8643                       (400.13)                     -           No
Brookstone Company, Inc.              Citibank                00164       Deposit Only Account           6836                           -                        -           No
Brookstone Company, Inc.              PNC Bank                00166       Deposit Only Account           5597                      2,350.13                      -           No
Brookstone Company, Inc.              PNC Bank                00167       Deposit Only Account           1173                      2,272.29                      -           No
Brookstone Company, Inc.              Sun Trust               00169       Deposit Only Account           4061                      2,532.94                      -           No
Brookstone Company, Inc.              Citizens Bank           00170       Deposit Only Account           9910                      2,157.10                      -           No
Brookstone Company, Inc.              Wells Fargo             00171       Deposit Only Account           5360                           -                        -           No
Brookstone Company, Inc.              Bank of America         00173       Deposit Only Account           3694                           -                        -           No
Brookstone Company, Inc.              Bank of America         00174       Deposit Only Account           5354                           -                        -           No
Brookstone Company, Inc.              Bank of America         00180       Deposit Only Account           4817                           -                        -           No
Brookstone Company, Inc.              Wells Fargo             00181       Deposit Only Account           0248                           -                        -           No
Brookstone Company, Inc.              Wells Fargo             00182       Deposit Only Account           6693                           -                        -           No
Brookstone Company, Inc.              Chase                   00184       Deposit Only Account           8914                      2,464.33                      -           No
Brookstone Company, Inc.              UMB Bank                00185       Deposit Only Account           3942                      2,441.18                      -           No
Brookstone Company, Inc.              Key Bank                00186       Deposit Only Account           5392                      1,411.95                      -           No
Brookstone Company, Inc.              Wells Fargo             00187       Deposit Only Account           8569                           -                        -           No
Brookstone Company, Inc.              Midland States Bank     00214       Deposit Only Account           0910                      8,813.21                      -           No
Brookstone Company, Inc.              Bank of America         00216       Deposit Only Account           3630                           -                        -           No
Brookstone Company, Inc.              TD Bank                 00217       Deposit Only Account           3625                      2,478.00                      -           No
Brookstone Company, Inc.              Bank of America         00221       Deposit Only Account           3358                           -                        -           No
Brookstone Company, Inc.              First Citrus Bank       00222       Deposit Only Account           6901                      1,083.56                      -           No
Brookstone Company, Inc.              Bank of America         00223       Deposit Only Account           6833                           -                        -           No
Brookstone Company, Inc.              Wells Fargo             00225       Deposit Only Account           6374                           -                        -           No
Brookstone Company, Inc.              Bank of America         00227       Deposit Only Account           4781                           -                        -           No
Brookstone Retail Puerto Rico, Inc.   Banco Popular           00233       Deposit Only Account           5533                        550.91                      -           No
Brookstone Company, Inc.              Capital One             00234       Deposit Only Account           8961                      2,133.64                      -           No
Brookstone Company, Inc.              Bank of America         00238       Deposit Only Account           3407                           -                        -           No
Brookstone Company, Inc.              First National Bank     00243       Deposit Only Account           8604                      1,944.17                      -           No
Brookstone Company, Inc.              Bank of America         00244       Deposit Only Account           3517                           -                        -           No
Brookstone Company, Inc.              Bank of America         00245       Deposit Only Account           3504                           -                        -           No
Brookstone Company, Inc.              Bank of America         00248       Deposit Only Account           3361                           -                        -           No
Brookstone Company, Inc.              Bank of America         00249       Deposit Only Account           3494                           -                        -           No
Brookstone Company, Inc.              Bank of America         00254       Deposit Only Account           1584                           -                        -           No
                             Case 18-11780-BLS                                    Doc 947              Filed 01/02/19                     Page 5 of 13

BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 1b - Bank Reconciliations

                                                                                                      Account Number
          Debtor Entity                Bank Name                Acct Unit        Account Type                               Bank Balance (USD)     Ledger Balance (USD)   Reconciled 11/24
                                                                                                     (Last 4 digits only)
Brookstone Company, Inc.   Bank of America                      00255       Deposit Only Account             4778                           -                        -          No
Brookstone Company, Inc.   Huntington National Bank             00256       Deposit Only Account             8607                      1,623.51                      -          No
Brookstone Company, Inc.   TD Bank                              00258       Deposit Only Account             6542                      2,594.66                      -          No
Brookstone Company, Inc.   Wells Fargo                          00260       Deposit Only Account             2351                           -                        -          No
Brookstone Company, Inc.   Chase                                00261       Deposit Only Account             4130                      2,583.51                      -          No
Brookstone Company, Inc.   Chase                                00262       Deposit Only Account             8643                      2,299.42                      -          No
Brookstone Company, Inc.   Bank Midwest                         00265       Deposit Only Account             1104                      2,785.28                      -          No
Brookstone Company, Inc.   Bank of America                      00266       Deposit Only Account             4589                           -                        -          No
Brookstone Company, Inc.   Bank of America                      00270       Deposit Only Account             3481                           -                        -          No
Brookstone Company, Inc.   Bank of America                      00275       Deposit Only Account             4670                           -                        -          No
Brookstone Company, Inc.   Bank of America                      00287       Deposit Only Account             9445                           -                        -          No
Brookstone Company, Inc.   Bank of America                      00288       Deposit Only Account             9458                           -                        -          No
Brookstone Company, Inc.   Citizens Bank                        00291       Deposit Only Account             5951                      3,455.27                      -          No
Brookstone Company, Inc.   Bank of America                      00313       Deposit Only Account             1731                           -                        -          No
Brookstone Company, Inc.   NYCB Family of Banks                 00314       Deposit Only Account             2564                      2,367.40                      -          No
Brookstone Company, Inc.   Capital Bank                         00320       Deposit Only Account             9506                      2,408.06                      -          No
Brookstone Company, Inc.   Trustmark                            00327       Deposit Only Account             0662                     13,678.78                      -          No
Brookstone Company, Inc.   US Bank                              00330       Deposit Only Account             5724                      1,825.43                      -          No
Brookstone Company, Inc.   Bank of America                      00332       Deposit Only Account             9930                           -                        -          No
Brookstone Company, Inc.   Bank of America                      00333       Deposit Only Account             1451                           -                        -          No
Brookstone Company, Inc.   First Community Bank of the Ozarks   00338       Deposit Only Account             1601                      2,198.49                      -          No
Brookstone Company, Inc.   IBC Bank                             00343       Deposit Only Account             7628                           -                        -          No
Brookstone Company, Inc.   Bank of America                      00351       Deposit Only Account             3737                         30.00                      -          No
Brookstone Company, Inc.   American Savings Bank                00353       Deposit Only Account             4495                      2,794.91                      -          No
Brookstone Company, Inc.   Bank of America                      00358       Deposit Only Account             5349                           -                        -          No
Brookstone Company, Inc.   Valley National Bank                 00362       Deposit Only Account             4653                      2,414.10                      -          No
Brookstone Company, Inc.   PNC Bank                             00364       Deposit Only Account             2928                      2,240.45                      -          No
Brookstone Company, Inc.   Wells Fargo                          00376       Deposit Only Account             8585                           -                        -          No
Brookstone Company, Inc.   Regions Bank                         00377       Deposit Only Account             1108                      2,854.31                      -          No
Brookstone Company, Inc.   Regions Bank                         00386       Deposit Only Account             7547                      1,867.91                      -          No
Brookstone Company, Inc.   BB&T                                 00387       Deposit Only Account             1569                      3,311.83                      -          No
Brookstone Company, Inc.   Chase                                00388       Deposit Only Account             7034                      5,750.77                      -          No
Brookstone Company, Inc.   Bank of America                      00389       Deposit Only Account             3308                           -                        -          No
Brookstone Company, Inc.   Bank of America                      00390       Deposit Only Account             9016                           -                        -          No
Brookstone Company, Inc.   Bank of America                      00393       Deposit Only Account             5479                           -                        -          No
Brookstone Company, Inc.   Capital One                          00398       Deposit Only Account             8085                      1,926.93                      -          No
Brookstone Company, Inc.   State Bank of Texas                  00404       Deposit Only Account             8101                      5,261.77                      -          No
Brookstone Company, Inc.   Bank of America                      00407       Deposit Only Account             7627                        524.08                      -          No
Brookstone Company, Inc.   First Citizens Bank                  00408       Deposit Only Account             7481                        920.41                      -          No
Brookstone Company, Inc.   Wells Fargo                          00412       Deposit Only Account             9842                        303.40                      -          No
Brookstone Company, Inc.   Wells Fargo                          00413       Deposit Only Account             1436                        432.81                      -          No
Brookstone Company, Inc.   Wells Fargo                          00417       Deposit Only Account             0287                        437.04                      -          No
Brookstone Company, Inc.   Bank of America                      00419       Deposit Only Account             0301                      1,149.30                      -          No
Brookstone Company, Inc.   Wells Fargo                          00421       Deposit Only Account             8800                        214.21                      -          No
Brookstone Company, Inc.   Wells Fargo                          00422       Deposit Only Account             0784                       (499.96)                     -          No
Brookstone Company, Inc.   Wells Fargo                          00425       Deposit Only Account             3978                           -                        -          No
Brookstone Company, Inc.   Wells Fargo                          00426       Deposit Only Account             2668                       (110.66)                     -          No
Brookstone Company, Inc.   Wells Fargo                          00427       Deposit Only Account             2401                      1,855.14                      -          No
Brookstone Company, Inc.   Wells Fargo                          00428       Deposit Only Account             6410                      1,234.76                      -          No
Brookstone Company, Inc.   Public Service Credit Union          00430       Deposit Only Account             4522                      2,802.74                      -          No
Brookstone Company, Inc.   Bank of America                      00431       Deposit Only Account             0371                           -                        -          No
Brookstone Company, Inc.   Public Service Credit Union          00432       Deposit Only Account             4522                      3,689.64                      -          No
Brookstone Company, Inc.   First Citizens Bank                  00433       Deposit Only Account             7123                        949.30                      -          No
Brookstone Company, Inc.   First Citizens Bank                  00435       Deposit Only Account             4138                        313.00                      -          No
Brookstone Company, Inc.   Bank of America                      00437       Deposit Only Account             9023                           -                        -          No
Brookstone Company, Inc.   Wells Fargo                          00441       Deposit Only Account             8593                        385.49                      -          No
Brookstone Company, Inc.   Chase                                00443       Deposit Only Account             3308                      2,576.87                      -          No
Brookstone Company, Inc.   First Citizens Bank                  00444       Deposit Only Account             8728                      2,665.53                      -          No
Brookstone Company, Inc.   Wells Fargo                          00446       Deposit Only Account             2536                        426.65                      -          No
Brookstone Company, Inc.   Wells Fargo                          00448       Deposit Only Account             7296                      1,237.63                      -          No
Brookstone Company, Inc.   Wells Fargo                          00451       Deposit Only Account             1874                           -                        -          No
Brookstone Company, Inc.   Wells Fargo                          00452       Deposit Only Account             7184                        622.92                      -          No
Brookstone Company, Inc.   Bank of America                      00453       Deposit Only Account             2709                      1,138.51                      -          No
Brookstone Company, Inc.   Bank of America                      00454       Deposit Only Account             1597                        434.48                      -          No
Brookstone Company, Inc.   Wells Fargo                          00456       Deposit Only Account             9840                      1,449.83                      -          No
Brookstone Company, Inc.   Bank of America                      00457       Deposit Only Account             7389                        710.68                      -          No
Brookstone Company, Inc.   Sun Trust                            00459       Deposit Only Account             7120                      5,355.32                      -          No
Brookstone Company, Inc.   Wells Fargo                          00461       Deposit Only Account             0670                      1,234.97                      -          No
Brookstone Company, Inc.   Wells Fargo                          00464       Deposit Only Account             1189                        786.07                      -          No
Brookstone Company, Inc.   Bank of America                      00466       Deposit Only Account             6205                        286.56                      -          No
Brookstone Company, Inc.   Wells Fargo                          00468       Deposit Only Account             8227                        354.34                      -          No
Brookstone Company, Inc.   Bank of America                      00472       Deposit Only Account             4989                       (406.75)                     -          No
Brookstone Company, Inc.   Wells Fargo                          00485       Deposit Only Account             9430                           -                        -          No
Brookstone Company, Inc.   State Bank of Texas                  00486       Deposit Only Account             1002                      5,611.39                      -          No
Brookstone Company, Inc.   State Bank of Texas                  00488       Deposit Only Account             1004                      5,346.99                      -          No
Brookstone Company, Inc.   Wells Fargo                          00495       Deposit Only Account             9884                      2,032.17                      -          No
Brookstone Company, Inc.   State Bank of Texas                  00498       Deposit Only Account             1003                        370.48                      -          No
Brookstone Company, Inc.   Wells Fargo                          00704       Deposit Only Account             6106                           -                        -          No
Brookstone Company, Inc.   Bank of Hawaii                       00727       Deposit Only Account             3933                      2,000.24                      -          No
Brookstone Company, Inc.   Wells Fargo                          00909       Deposit Only Account             5170                           -                        -          No
Brookstone Company, Inc.   Wells Fargo                          00931       Deposit Only Account             6044                     (1,861.14)                     -          No
Brookstone Company, Inc.   Commerce Bank                        00800       Deposit Only Account             6591                           -                        -          No
Brookstone Company, Inc.   Wells Fargo                          00807       Utility Escrow Account           5306                           -                        -          No
                   Case 18-11780-BLS       Doc 947     Filed 01/02/19    Page 6 of 13


BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 1c - Schedule of professionals fees paid (unaudited, in thousands)

                  For the Period of October 27, 2018 to November 24, 2018
Retained Professionals                        Approved Amounts          Disbursements
Young Conaway                                                  166                   166
Gibson Dunn                                                  1,372                 1,372
GLC Advisors                                                   236                   236
BRG                                                            665                   665
Cooley                                                         285                   285
Bayard                                                          60                    60
Province                                                       162                   162
Omni                                                           162                   162
Total Disbursements                                          3,108                 3,108
                         Case 18-11780-BLS               Doc 947       Filed 01/02/19        Page 7 of 13

                                         BROOKSTONE HOLDINGS CORP., et al.
                      MOR 2 - CONSOLIDATING STATEMENTS OF OPERATIONS (unaudited)
                                               (In thousands)
                                   for the month ended November 24, 2018

                                                                   Aug-2018

                                                                         Debtors             Non-Debtors     Consolidated


Net Sales                                                          $          1,459      $            523    $       1,982

Cost of Goods Sold                                                            1,136                   131            1,267

Gross Profit                                                                       322                393             715

Payroll & Fringe                                                              1,125                   254            1,379
Credit Card Commissions                                                          10                      5              15
Retail Supplies                                                                   2                      3               5
Bad Debt                                                                         27                      1              28
Order Postage, net                                                               17                     11              28
Advertising                                                                     161                   -                161
Rent                                                                            163                   253              416
Utilities                                                                         6                      5              11
Maintenance & Repairs                                                           (10)                     4              (6)
Depreciation & Amortization                                                     442                     58             500
Telephone                                                                        20                      3              23
Professional Services                                                           255                   -                255
Reorganization Costs - Professional Services                                  2,351                   -              2,351
Insurance Expense                                                                 6                     58              64
Other SG&A                                                                     (941)                  -               (941)

   Loss from Operations                                                       (3,313)                (261)          (3,574)

Gain on sale of intangible assets                                            21,630                   -            21,630
Gain on forgiveness of debt                                                 127,878                   -           127,878
Loss on sale of real estate                                                  (3,400)                  -            (3,400)
Interest Expense, net                                                            (9)                  -                (9)

   Loss Before Income Taxes                                                 142,786                  (261)        142,525

Income Tax Provision                                                                40                -                40

Net Loss                                                           $        142,746      $           (261) $      142,485

Less: Net loss attributable to noncontrolling interest                         (194)                  -               (194)

   Net loss attributable to Brookstone                             $        142,940      $           (261) $      142,679

Notes:
1) The company reports on a consolidated basis, and does not regularly maintain financial statements on an entity-by-
entity level. A more detailed breakdown on an entity-by-entity basis is available upon request.
                               Case 18-11780-BLS          Doc 947       Filed 01/02/19         Page 8 of 13
                                              BROOKSTONE HOLDINGS CORP., et al.
                                     MOR 3 - CONSOLIDATING BALANCE SHEETS (Unaudited)
                                                       (In thousands)
                                                  as of November 24, 2018



                                                                  Debtors                 Non-Debtors                Consolidated
Current assets:
 Cash                                                      $                21,413    $                     90   $             21,503
 Receivables, net                                                           14,866                          79   $             14,945
 Merchandise inventories                                                    10,223                      -                      10,223
 Prepaid expenses                                                            2,521                      -                       2,521
   Total current assets                                                     49,023    $                 169                    49,192

Property and equipment, net                                                  2,362                    1,974                     4,336
Intangible assets, net                                                       6,848                      -                       6,848
Other assets                                                                 1,389                   (1,040)                      349

   Total assets                                            $                59,622    $               1,103      $             60,725

Current liabilities:
 Unprocessed sales proceeds                               $                    -      $                 -        $                -
 Accounts payable                                                           29,733                      -                      29,733
 Other current liabilities                                                   4,752                      -                       4,752
 Gift card liability                                                         5,479                      -                       5,479
 Current portion of long term debt                                             -                        -                         -

   Total current liabilities                                                39,964                      -                      39,964

Other long-term liabilities                                                  4,014                      -                       4,014
Bond payable                                                                   -                        -                         -
Other long-term debt                                                           -                        -                         -
 Total Long-term debt                                                        4,014                      -                       4,014

Deferred income taxes                                                        9,429                      -                       9,429

   Total liabilities                                                        53,407                      -                      53,407

Equity:
 Brookstone Shareholder's equity:
   Additional paid-in capital                                             127,820                       -                     127,820
   Accumulated other comprehensive loss                                       530                       -                         530
   Retained deficit                                                      (122,121)                    1,103                  (121,018)

   Total Brookstone Shareholder's Equity                                     6,229                    1,103                     7,332
   Noncontrolling Interests                                                    (14)                     -                         (14)

   Total equity                                                              6,215                    1,103                     7,318

     Total liabilities and equity                          $                59,622    $               1,103      $             60,725

Notes:
1) The company reports on a consolidated basis, and does not regularly maintain financial statements on an entity-by-entity level. A
more detailed breakdown on an entity-by-entity basis is available upon request.
                                          Case 18-11780-BLS          Doc 947      Filed 01/02/19        Page 9 of 13




Brookstone Holdings Corp, et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 4 - Status of post petition taxes




       The Debtors continue to pay post-petition taxes as they become due and are current on those payments.
       If payments become past due the Debtors will include a schedule in the MOR listing past due post-petition taxes.




                                                                                           /s/ Greg Tribou
                                                                                          Greg Tribou
                                                                                          VP, CFO
                  Case 18-11780-BLS       Doc 947    Filed 01/02/19       Page 10 of 13


BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 4 - Summary of Unpaid Post-Petition Debts (unaudited, in thousands)

                                 As of November 24, 2018
Accounts Payable Aging                                                       Amount
Current                                                               $               1,222
0 - 30 Days Old                                                                         765
31 - 60 Days Old                                                                        917
61 - 90 Days Old                                                                        155
91+ Days Old                                                                            246
Total Accounts Payable                                                $               3,305

Other Payables                                                               Amount
Wages Payable                                                         $                 197
Taxes Payable                                                                           115
Rent Payable                                                                            346
Professional Fees                                                                     3,390
Total Other Payables                                                  $               4,048

Total Payable                                                         $               7,352
                   Case 18-11780-BLS          Doc 947      Filed 01/02/19    Page 11 of 13


BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 5 - Accounts Receivable Aging (unaudited, in thousands)

                                    As of November 24, 2018
Accounts Recievable Reconciliation                                          Amount
Total Accounts Receivable at the beginning of the reporting period                      7,448
+ Amounts billed during the period                                                        154
- Amounts collected during the period                                                    (357)
Total Accounts Receivable at the end of the reporting period                            7,245

Accounts Recievable Aging                                                   Amount
Current                                                                                   154
0 - 30 Days Old                                                                         1,499
31 - 60 Days Old                                                                        2,801
61 - 90 Days Old                                                                          356
91+ Days Old                                                                            2,436
Amount Unapplied (cash rcvd not cleared in system)                                        -
Total Accounts Reveivable                                                               7,245
Amount Considered Uncollectible (bad debt)
Accounts Receivable (net)                                                               7,245
                                         Case 18-11780-BLS           Doc 947      Filed 01/02/19    Page 12 of 13
BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
Questionnaire

                                                                                                                    Yes   No
1. Have any assets been sold or transferred outside the normal course of business this reporting period? If yes,
provide an explanation below.
                                                                                                                    X
During this period, the debtors liquidated certain inventory and FF&E for amounts below normal course pricing.

2. Have any funds been disbursed from any account other than a debtor in possession account this reporting
period? If yes, provide an explanation below.                                                                             X

3. Have all post-petition tax returns been filed timely? If no, provide an explanation below.
                                                                                                                    X


4. Are workers compensation, general liability, and other necessary insurance coverages in effect? If no, provide
an explanation below.                                                                                               X

5. Has any bank account been opened during the reporting period? If yes, provide documentation identifying the
opened account(s). If an investment has been opened provide the required documentation pursuant to the Delaware
                                                                                                                    X
Local Rule 4001-3.
                 Case 18-11780-BLS     Doc 947   Filed 01/02/19   Page 13 of 13


BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
Questionnaire

    Account Nickname            Type        Bank       Last 4
Texas Tax              Escrow            Wells Fargo   9180
